DETAILED ACTION
	This Office action is in response to amendment received June 29, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ENOMOTO et al (2016/0195814), YAMANAKA et al (2017/0184973), CHEN et al (2010/02481470 and WADA (2010/0233629).
The claimed invention now recites the following:

    PNG
    media_image1.png
    715
    676
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    969
    706
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    188
    673
    media_image3.png
    Greyscale

	ENOMOTO et al disclose a photolithographic processes using an actinic ray-sensitive composition containing a resin which increases its polarity by an action of an acid, an acid generating compound and a hydrophobic resin.  Applicants are directed to paragraph [0400] on page 54 which disclose resin (A) containing the following comonomers shown below:

    PNG
    media_image4.png
    268
    485
    media_image4.png
    Greyscale

The encircled comonomer meets the claimed second structural unit comprising a hydroxyl group bonded to an aromatic ring.
Applicants are further directed to page 98 for resin (HR-43) having the following structure:

    PNG
    media_image5.png
    257
    395
    media_image5.png
    Greyscale

Each of the first comonomer of resin (HR-43) meets claimed first structural unit of formula (1) and the second comonomer of ENOMOTO et al meets the thirst structural unit comprising an acid-labile group.

YAMANAKA report a photolithographic method of forming resist patterns wherein the acid generating agents suitable for use include the following sulfonate salts seen on page 70:

    PNG
    media_image6.png
    689
    387
    media_image6.png
    Greyscale

page 60:

    PNG
    media_image5.png
    257
    395
    media_image5.png
    Greyscale

And like ENOMOTO et al, a base resin having the following structure as seen on page 36, paragraph [0211] can be used:

    PNG
    media_image7.png
    321
    452
    media_image7.png
    Greyscale

The new reference to CHEN et al report in paragraph [0040] that terpolymer and tetrapolymers are preferred over copolymers in the photoresist compositions.  And that the use of terpolymers and tetrapolymers give better results lithographically.  How the blending of copolymers with the same repeating units would give comparable results to the terpolymer and tetrapolymer Thus the presence of a two copolymer and their repeating units synthesized into a tetrapolymer are preferred.
Thus combining the repeating units of two copolymers as disclosed in ENOMOTO et al such as the HR-43 repeating units with those of the base resin seen in paragraph [0400] is suggested by CHEN et al with comparable lithographic performance of the composition.
WADA disclose the equivalence of fluorinated repeating units having a functional group as reported in paragraph [0303] shown here:

    PNG
    media_image8.png
    356
    428
    media_image8.png
    Greyscale

Applicants are directed to the functionally equivalent structures wherein the linking divalent group to the main chain can be monocyclic, polycyclic aliphatic or aromatic rings as seen below:

    PNG
    media_image9.png
    440
    467
    media_image9.png
    Greyscale

Thus the skilled artisan is directed to use any of the listed units above and in on pages 42 and 43 such as F-38 in place of the first unit of HR-43 in ENOMOTO et al and reasonably expect same or similar results.
 	Based on the use of same or similar chemically amplified components, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use any of the acid generating compounds of YAMANAKA in the art of ENOMOTO et al with the reasonable expectation of forming patterns which have an ultrafine space (for example, 60 um) as taught in ENOMOTO et al.
It also would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the units of copolymer HR-43 with the terpolymer from paragraph [0400] of ENOMOTO et al to arrive at a pentapolymers for the photoresist compositions with the expectation same or comparable results as reported in ENOMOTO et al for improved finer patterns and LWR.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1329. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J.Chu
October 23, 2021